     Case 3:20-cv-01109-MMA-BLM Document 22 Filed 04/22/21 PageID.121 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALIVER RAMIREZ,                                     Case No. 20cv1109-MMA-BLM
12                                       Plaintiff,
                                                          ORDER GRANTING PLAINTIFF
13                        vs.                             LEAVE TO FILE FIRST AMENDED
      R. GUTIERREZ, et al.,                               COMPLAINT
14
15                                   Defendants.          [Doc. No. 21]
16
17          Plaintiff Aliver Ramirez, a California inmate proceeding pro se, has filed a civil
18   rights complaint pursuant to 42 U.S.C. § 1983. See Doc. No. 1. Plaintiff requests leave
19   to file a First Amended Complaint “to correct any pleading deficiencies, proper
20   presentation of syntax, sentence construction and facts more congruent to the allegations
21   raised against the three (3) defendants in this case.” See Doc. No. 21 at 1. In light of
22   Federal Rule of Civil Procedure 15(a)’s liberal amendment policy and because the time
23    for doing so has not yet expired, see Doc. No. 19, the Court GRANTS Plaintiff leave to
24   file a First Amended Complaint. Plaintiff must file his amended pleading on or before
25   May 28, 2021, the deadline set forth in the operative Scheduling Order, id. § 1, or
26   demonstrate good cause if he fails to do so. See Fed. R. Civ. P. Rule 16(b)(4).
27          The Court advises Plaintiff that his First Amended Complaint must be complete by
28   itself without reference to his original pleading. Defendants not named and any claim not
                                                      1
                                                                                20cv1109-MMA-BLM
     Case 3:20-cv-01109-MMA-BLM Document 22 Filed 04/22/21 PageID.122 Page 2 of 2



 1   re-alleged in his amended pleading will be considered waived. See CIVLR 15.1; Hal
 2   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
 3   (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d
 4   896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not
 5   re-alleged in an amended pleading may be “considered waived if not repled.”).
 6         IT IS SO ORDERED.
 7   DATED: April 22, 2021                 _________________________________________
 8                                         HON. MICHAEL M. ANELLO
                                           United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                             20cv1109-MMA-BLM
